UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6978


SILVER BUCKMAN,

                     Petitioner - Appellant,

              v.

WARDEN REHERMAN, Federal Bureau of Prisons,

                     Respondent - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia, at
Bluefield. David A. Faber, Senior District Judge. (1:20-cv-00277)


Submitted: May 27, 2021                                            Decided: June 4, 2021


Before AGEE and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Silver Buckman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Silver Buckman, a federal prisoner, seeks to appeal the magistrate judge’s order

denying her motion to treat her 28 U.S.C. § 2241 petition as urgent. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Buckman seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                             2